Title: From Thomas Jefferson to Samuel Carr, 1 May 1801
From: Jefferson, Thomas
To: Carr, Samuel


               
                  Dear Sir
                  Washington May 1. 1801.
               
               I arrived here the day before yesterday, having left your mother well at Monticello, and your other friends in the neighborhood likewise so. Peter carried his election by a majority of 110. or 120.  I have engaged a waggon to come on with my things, and propose she should return loaded with fish. the quantity necessary for me would be 12,000. but as she cannot carry [the] whole, I can have a couple of barrels taken in for you. have you or [will] you engage them, to be gutted & headed, & delivered in strong tight barrels? where must the waggon go for them? how soon will they be ready? what [is the] price? the bearer comes for answers to these questions, that I may [be in] readiness on the arrival of the waggon. my sister was of opinion she would be obliged to engage a waggon to come on, as the one I employ will be so full that your beds &c. can not be squeezed in. the same waggoner would probably come again for you. he is trusty, & comes reasonably. his name is Fontrees.—mr & mrs Madison will be here today. I […] yourself & mrs Carr joy on the birth of a son & heir. how does she do? affectionate salutations to you both & to the family.
               
                  
                     Th: Jefferson
                  
               
               
                  P.S. possibly mr S. Carr may be gone to Albemarle. if so, I ask the favor of mr Overton Carr to give me any information he can on the subject of the fish.
               
            